Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 1 of 27




                     EXHIBIT A
                   Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 2 of 27
Skip To MainContent

Civil Court Case Information - Case History

                                                           Case Information
Case Number:      CV2018-096865               Judge:      Palmer, David
File Date:        10/22/2018                  Location:   Southeast
Case Type:        Civil


                                                           Party Information
Party Name                                                                Relationship        Sex       Attorney
Matthew F Green                                                           Plaintiff           Male      Dana Hogle
Arizona Board Of Regents                                                  Defendant                     Pro Per
Arizona State University Dean Of Students                                 Defendant                     Pro Per
James Rund                                                                Defendant           Male      Pro Per
o Tafari Osayande                                                         Defendant           Unknown   Pro Per
Becky Herbst                                                              Defendant           Female    Pro Per
Lisa Hudson                                                               Defendant           Female    Pro Per
Craig Allen                                                               Defendant           Male      Pro Per
Melissa Samuelson                                                         Defendant           Female    Pro Per
Michael Mader                                                             Defendant           Male      Pro Per


                                                           Case Documents
Filing Date        Description                                                           Docket Date    Filing Party
11/20/2018         AFS - Affidavit Of Service                                            11/21/2018
NOTE: MELISSA SAMUELSON
11/20/2018         AFS - Affidavit Of Service                                            11/21/2018
NOTE: CRAIG ALLEN
11/20/2018         AFS - Affidavit Of Service                                            11/21/2018
NOTE: BECKY HERBST
11/20/2018         AFS - Affidavit Of Service                                            11/21/2018
NOTE: 0 TAFARI OSAYANDE
11/20/2018         AFS - Affidavit Of Service                                            11/21/2018
NOTE: JAMES RUND
11/16/2018         AFS - Affidavit Of Service                                            11/20/2018
NOTE: ARIZONA STATE UNIVERSITY DEAN OF STUDENTS
11115/2018         SUM - Summons                                                         11116/2018
11/15/2018         AFS - Affidavit Of Service                                            11/19/2018
NOTE: CRAIG ALLEN
11/15/2018         AFS - Affidavit Of Service                                            11/19/2018
NOTE: ARIZONA BOARD OF REGENTS
10/22/2018         COM - Complaint                                                       10/23/2018
10/22/2018         CCN - Cert Arbitration - Not Subject                                  10/23/2018
10/22/2018         CSH - Coversheet                                                      10/23/2018


                                                             Case Calendar
There are no calendar events on file


                                                               Judgments
There are no judgments on file
Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 3 of 27




                      EXHIBIT B
 Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 4 of 27



                                                                          ,/G-'o
                                                                      I   If'
 1   Dana R. Hogle, sq. #022898                                       I \
     J. Thomas Hogle, Esq., #032948                                             .1 :
 2   THE HOGLE FIRM
     1013 S. Stapley Drive
 3   Mesa, AZ 85204
     Phone: (480) 147-2277
 4   Facsimile: (480) 962-5553
     Email: PiTeam@thehoglefirm.com
 5
     Attorney for Plaintiff
 6
                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7
                              IN AND FOR THE COUNTY OF MARl COP A
 8
     MATTHEW F. GREEN, a single man,                      Case No.:       CV 2 0 1 8 - 096 865
 9
                              Plaintiff,                  COMPLAINT
10
                                                          (SEJD)
11   vs.

12   ARIZONA BOARD OF REGENTS,
     governing body of ARIZONA STATE
13
     UNIVERSITY, an agent of the State of
14   Arizona; ARIZONA STATE UNIVERSITY
     DEAN OF STUDENTS; JAMES RUND; O.
15   TAFARl OSA Y ANDE; BECKY HERBST;
16
     LISA HUDSON; CRAIG ALLEN; MELISSA
     SAMUELSON; MICHAEL MADER; JOHN
17   and JANE DOES I-V; ABC COMPANIES I-
     V; and BLACK and WHITE
18   CORPORATIONS and/or PARTNERSHIPS
19   I-V,

20                            Defendants.

21
              Plaintiff, MATTHEW F. GREEN, (hereinafter "Plaintiff'), by and through his attorneys
22
     undersigned, and for his Complaint against Defendants allege as follows:
23
                                                   Ie PARTIES
24
            1.   Plaintiff, Matthew F. Green, is an Arizona resident and was a student at ASU in
25
     Maricopa County, Arizona. Plaintiff was a Graduate student, completing his degree in    Master~ s
26
     of Science in Engineering. He was unable to complete his master's degree and continue his
27
     collegiate studies at ASU due to the disciplinary proceeding at issue in this suit. He was barred
28
     from ASU's campus in December 2016; expelled in December 2017; and his appeals under


                                                      1
 Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 5 of 27




 1
     ASU's Student Disciplinary Procedures were denied.
 2
             2. ABOR is the governing body of ASU. The ABOR is a jural entity that may be sued.
 3
             3. ASU Dean of Students is a governing body over ASU students.
 4
             4. Defendant JAMES RUND is an Arizona resident, and was at all relevant times Senior
 5
     Vice President of Educational Outreach and Student Services for ASU in Maricopa County,
 6

 7   Arizona. He makes final decisions for ASU and the Board of Regents in administrative matters

 8   concerning alleged violations of the Student Code of Conduct.

 9           5. Defendant CRAIG ALLEN is an Arizona resident, and was at a11 relevant times the

10   Chair of the UHB at ASU in Maricopa County, Arizona. He, along with other UHB panel

11   members, hears student appeals of disciplinary decisions and sanctions issued by ASU's Dean's
12   Review Committee and makes findings of fact and formulates disciplinary recommendations for
13   RUND.
14          6. Defendant O. TAFARl OSAYANDE is an Arizona resident, and was at all relevant
15   times an Associate Dean of Students/Assistant Director Office of Student Rights and
16
     Responsibilities at ASU. He was a member of the UHB panel that heard Plaintiff s appeal of the
17
     disciplinary decisions and sanctions issued by the Dean's Review Committee and made findings
18
     of fact and formulated disciplinary recommendations for RUND.
19
            7. Defendant BECKY HERBST is an Arizona resident, and was at all relevant times an
20
     Associate of General Counsel at ASU.       She was a member of the UHB panel that heard
21
     Plaintiff s appeal of the disciplinary decisions and sanctions issued by the Dean's Review
22
     Committee and made findings of fact and formulated disciplinary recommendations for ROND.
23
            8. Defendant LISA HUDSON is an Arizona resident, and was at all relevant times an
24
     Associate of General Counsel at ASU. She was a member of the Dean's Review Committee that
25                                                                                                f




26   issued the disciplinary decisions and sanctions on appeal before the UHB and RUND.

27          9. Defendant MELISSA SAMUELSON is an Arizona resident, and was at all relevant

28   times a Clinical Assistant with the W. P. Carey School of Accountancy at ASU. She was a
     member of the UHB panel that heard Plaintiff's appeal of the disciplinary decisions and


                                                    2
     Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 6 of 27




 1
       sanctions issued by the Dean's Review Committee and made findings of fact and formulated
 2
       disciplinary recommendations for RUND.
 3
               10. Defendant MICHAEL MADER is an Arizona resident, and was at all relevant times
 4
       a Senior Associate Dean of Students ASU Polytechnic at ASU. He was a member of the UHB
 5
 6 . panel that heard Plaintiffs appeal of the disciplinary decisions and sanctions issued by the

 7
       Dean' s Review Committee and made findings of fact and formulated disciplinary

 8     recommendations for RUND.

 9                                         II. JURSDICTION AND VENUE

10             11 . Plaintiff resided within the Southeast Judicial District of Maricopa County, State of

11     Arizona, at the time of the occurrence and the events which gave rise to this action occurred
12     within that judicial district.
13             12. A timely notice of claim under A.R.S. § 12-821.01 was filed and served on each
14     defendant as required by Arizona law.
15                                           Ill. STATEMEN OF FACTS
16
               13. In handling student conduct issues, Arizona State University ("ASU" or "University")
17
       has a duty to treat its students equitably and fairly. Where the University promises to investigate
18
       and adjudicate disciplinary matters, it must do so in accordance with its own policies and
19
       procedures, and in a way that is fair to students and comports with federal and state law.
20
               14. Here, ASU's disciplinary process went awry.
21
               15. On or about July 31, 2017, Plaintiff received a Notice of Expulsion from the Dean of
22
       Students at Arizona State University (ASU) as a result of a complaint filed with ASU by a fellow
23
       student, Brooke Lewis, alleging a sexual assault. The alleged assault had already been investigated
24
       by police and the facts did not support a finding that any such assault had occurred, and no charges
25
26     were brought against Plaintiff.

27             16. Plaintiff filed his notice of intent to appeal the expulsion decision and a hearing on the

28     issue was eventually heard by the ASU Hearing Board on November 17,2017. The complainant
       was present and had an opportunity to be heard, and Plaintiff was represented by counsel


                                                         3
     Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 7 of 27




 1
       undersigned. At the conclusion of the hearing, the Board decided that there was evidence that the
 2
       Code of Conduct had been violated, but that expulsion was not appropriate and instead detennined
 3
       that Plaintiff should be suspended for a period of two years.
 4
               17. Subsequent to the Board's decision, Brooke Lewis contacted the Phoenix New Times
 5
       and made the claim to a reporter at the publication that if a student was getting good grades at ASU,
 6

 7     the University would allow that student to get away with "rape." Reporters from The New Times

 8     began calling both the Hearing Board officers as well as counsel undersigned.

 9             18. Subsequently, Defendant James Rund, overruled the recommendation of The Hearing

10     Board and decided to uphold the original sanction of expulsion in a letter dated December 13,2017.

11             19. The events underlying this complaint arose out of an April 1, 2017 incident, where
12     Brooke Lewis alleged that Plaintiff had sexually assaulted her, however, charges were never
13     filed, and no criminal prosecution was founded. Corroborating evidence among the Plaintiff,
14     Police, and even Ms. Lewis's roommate support Plaintiffs testimony of how the incident truly
15     occurred.
16
               20. Doe appealed the Senior Vice President's final decision under A.R.S. § 12-901, et
17
       seq. That action is ongoing in Maricopa County Superior Court. Doe v. Arizona Bd. of Regents,
18
       NO. LC20 17 -000365. Doe secured a partial stay of the expUlsion sanction and was pennitted to
19
       take online classes for a portion of the Spring 2018 semester. Still, Doe remains short of the
20
       credits needed for graduation-which has been delayed over 18 months-and his reputation and
21
       economic interests have been forever tarnished for the University's actions.
22
              21. Because of ASU' s unlawful and unfair conduct, Plaintiff files this action for violation
23
       of his educational and civil rights, under 42 U.S.C. § 1983 and 20 U.S.C. § 1681 (commonly
24
       known as Title IX), the Arizona Constitution, Art. 2, §§ 4, 13, and 36 and Art. 11, § 6, his rights
25
26     to due process and equal protection under the U. S. and Arizona Constitutions, breach of

27     contract, gross negligence, defamation, false light and intentional infliction of emotional distress.

28     Plaintiff also seeks punitive damages.




                                                         4
 Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 8 of 27




 1
                                               IV. CONCLUSION
 2
              WHEREFORE, Plaintiff MATTHEW F. GREEN, respectfully requests that this Court
 3
     grant him the following relief:
 4
            1.      A ward Plaintiff compensatory damages for each claim for relief, in an amount
 5
                    determined at trial;
 6

 7          2.      Award Plaintiff punitive damages, in an amount determined at trial;

 8          3.      Attorneys' fees, costs and interest, and interest as provided by law; and

 9          4.      Grant such other relief as the Court deems just and equitable.

10          JURY DEMAND Plaintiff hereby demands a trial by jury on all claims so triable.

11

12          DATED this 22 nd day of October, 2018.
                                                THE HOGLE FIRM
13
14                                                                          -    ..
                                                   By: ____~~~~__~______
15                                                       DanaR. Hogl ,ESq.
16                                                       Attorney for Plaintiff

17

18

19

20

21

22

23
24

25
26

27
28




                                                      5
Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 9 of 27




                      EXHIBIT C
     Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 10 of 27




 1     Dana R. Hogle. Esq, #022898                                                              RECEIVED
       J. Thonlas lIoglc~ Esq., #032948
 2     THE HOGLE FIRM                                                                      NOV 1 4 2018
       1013 S. Stapley Drive
 3     Mesa. AZ 85204
       Phone: (480) 247-2277                                                      Arizona Board of Regents
                                                                                •_ _ _   __._____ _ _   _           _•   _ ..1
                                                                                                                               I
 4     Facsimile: (480) 962-5553
       Email: PiTeam(m.thchoglefil1n.com
 5
       Attorney for Plaintiff
 6
                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7
                                IN AND FOR THE COUNTY OF MARICOPA
 8
       MATTHEW F. GREEN, a single man,                    Case No.:           CV 2 0 i 8 - 096 865
 9
                                Plaintiff,
10                                                         SUMMONS

11     vs.
                                                           (SEJD)
12     ARIZONA BOARD OF REGENTS,
       governing body of ARIZONA STATE
13
       UNIVERSITY, an agent of the State of
14     Arizona; ARIZONA STATE UNIVERSITY
       DEAN OF STUDENTS; JAMES RUND; O.
15                                                              "t you wOUld like
                                                                              . lbinl CiGvice from a lawyer
       TAFARI OSA Y ANDE; BECKY HERBST;
                                                                        •




                                                                  Contact the Lawyer Referral Service at                   t
       LISA HUDSON; CRAIG ALLEN; MELISSA                                        602-257-4434
16
       SAMUELSON; MICHAEL MADER; JOHN                                                      >(

       and JANE DOES I-V; ABC COMPANIES I-                              wW..w..:.IDilll£QJJ..a!a\.y~~..Q.rg
17                                                                  '   .    Sponsored by the
       V; and BLACK and WHITE                                       Mancopa Count            at. r"     sociation
18     CORPORATIONS and/or PAR1NERSHIPS
       I-V,
19
20                              Defendants.

21     TO THE ABOVE-NAMED DEFENDANTS:
22            You are hereby sUlnmoned and required to appear and defend in the above entitled

23     action, in the above entitled court, within TWENTY DAYS, exclusive of the day of service, after

24     service of this SutnnlOns upon you, if served within the State of Arizona, and within THIRTY

25     DA YS, exclusive of the day of service, if served without the State of Arizona, and you are

26     hereby notified that in case you fail so to do, judgment by default will be rendered against you

27     for the relief demanded in the Complaint. Requests for reasonable accommodation for persons

28     with disabilities must be made to the division assigned to the case at least three (3) judicial days
     Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 11 of 27




 1     in advance of a scheduled court proceeding. Requests for an interpreter for persons with limited
 2     English proficiency must be made to the office of the judge or conlmissioner assigned to the case
 3     by parties at least ten (10) judicial days in advance of a scheduled court proceeding.
 4            The name and address of the attorney for the Plai~tiff
 5                                   THE HOGLE FIRM
                                     Dana R. Hogle
 6                                   1013 S. Stapley Drive
 7                                   Mesa, Arizona 85204

 8            DONE IN OPEN COURT this _ _ day of October, 2018.
 9

10                                           Clerk of Superior Court
11

12
                                             Deputy Clerk
13

14

15
16
17
18

19
20
21
22
23
24

25

26

27

28




                                                         2
Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 12 of 27




                      EXHIBITD
  Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 13 of 27




  1    Dana R. Hogle. Esq. #022898
       Nathan l. Hogle, E 'g., #029940
  2    l. Thonlas, Hogle. Esq., #032948
       THE HOGLE FIRM-
  3    101 J S. Stapley Drive                                            I
       Mesa, AZ 85204                                                    J,

  4    Phone: (480) 247-2277                                                           ;      ./
                                                                                                   '.,   ,   ,
       Facsimile: (480) 962-5553       _
  5    Email: PiTeanl@thehoglefinn.com

  6    Attorney for Plaintiff

  7                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

  8                             IN AND FOR THE COUNTY OF MARICOPA
  q

10     MATTHEW F. GREEN, a single man,                       Case No.:   CV 201 8- 096865
11                              Plaintiff,
                                                             CERTIFICATE RE:
12                                                           COMPULSORY ARBITRATION
       vs .
13
                                                             (SElD)
       ARIZONA BOARD OF REGENTS,
:1.4   governing body of ARIZONA STATE
15     UNIVERSITY, an agent of the State of
       Arizona; ARIZONA STATE UNIVERSITY
16     DEAN OF STUDENTS; JAMES RUND; O.
       T AF ARI OSA YANDE; BECKY HERBST;
17     LISA HUDSON; CRAIG ALLEN; MELISSA
18     SAMUELSON; MICHAEL MADER; JQHN
       and JANE DOES I-V; ABC COMPANIES I-
19     V; and BLACK and WHITE
       CORPORATIONS and/or PARTNERSHIPS
20
       I-V,
21
                                Defendants.
22     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-----1



              The undersigned certifies that the largest award sought by the complainant, including
23
       punitive damages, but excluding interest, attorney's fees, and costs does exceed limits set by
24
       Local Rule for compulsory arbitration.    This case IS NOT subject to the Unifonn Rules of
25
       Procedure for Arbitration.
26
              DATED this    SUa! day of October, 2018.
27
                                                           THE HOOLE RIRM
28                                                                   /'",      '

                                                   B y.· _______~f__      ~_-~~.~--____
                                                                              '   I " ... ,


                                                           Dana R. Hogle, Esq.
                                                           Attorney for Plaintiff
                                                         1
Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 14 of 27




                      EXHIBITE
      Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 15 of 27



THE HOGLE FIRM
1013 S. Stapley Drive
Mesa, AZ 85204

                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                           IN AND FOR THE COUNTY OF MARICOPA

MATTHEW F GREEN,                                         )
                                                         )        CASE NO: CV2018-096865
                            Plaintiff,                   )
vs.                                                      )        CERTIFICATE OF SERVICE BY
                                                         )        A PRlVATE PROCESS SERVER
                                                         )
ARIZONA BOARD OF REGENTS,                                )
ET AL.,
               Defendants.
                                                         )
                                                         )
                                                                                      ORIGINAL
                                                         )
         Scott Poissoit, being fully qualified under ARCP 4( e) to serve process within the State of Arizona and having been
so appointed by Maricopa County Superior Court, did receive the following documents:

                          Summons, Complaint, Certificate re: Compulsory Arbitration

          In each instance I personally served a true copy of each document listed above on those named below in the manner,
and at the time and place shown below.

       Service was made upon James Rund! Educational Outreach & Student Services, by serving
Sara Trower, who was authorized to accept, at 300 E University Dr #335, Tempe AZ 85281, on
November 19,2018 at 1:39p.m.                                        ~_~~ ;_../~
DATED:II-t4-(f;                                                     _~,.~:p
                                                                  SC TT POISSOIT

         I declare under penalty of perjury that the foregoing is true and correct and was executed on this date.

Charge: $ 60.00
                                                                            DIRECT ACCESS LEGAL SERVICES
                                                                            550 W. BASELINE RD., SillTE 102, #200
                                                                            MESA, AZ 85210/(480)464-8484
      Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 16 of 27




THE HOGLE FIRM
1013 S. Stapley Drive
Mesa, AZ 85204

                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                            IN AND FOR THE COUNTY OF MARICOPA

MATTHEW F GREEN,                                         )
                                                         )         CASE NO: CV2018-096865
                             Plaintiff,                  )
vs.                                                      )         CERTIFICATE OF SERVICE BY
                                                         )         A PRIVATE PROCESS SERVER
                                                         )
ARIZONA BOARD OF REGENTS,                                )
ET AL.,
               Defendants.
                                                         )
                                                         )
                                                                                                       ORIGINAL
                                                         )
         Scott Poissoit, being fully qualified under ARCP 4(e) to serve process within the State of Arizona and having been
so appointed by Maricopa County Superior Court, did receive the following documents:

                          Summons, Complaint, Certificate re: Compulsory Arbitration

          In each instance I personally served a true copy of each document listed above on those named below in the manner,
and at the time and place shown below.




November 19,2018 at 1:39p.m.

DATED:        {l-( 4 i        5
                                                                     4
       Service was made upon 0 Tafari Osayande/ Student Rights & Responsibilities, by serving
Sara Trower, who was authorized to accept, at 300 E University Dr #335, Tempe AZ 85281, on
                                                                                  ;--;<;;},.
                                                                           ~Ctus '--'
                                                                                                      +
                                                                   SCOTT POISSOIT

          I declare under penalty of perjury that the foregoing is true and correct and was executed on this date.

Charge: $ 26.00
                                                                             DIRECT ACCESS LEGAL SERVICES
                                                                             550 W. BASELINE RD., SUITE 102, #200
                                                                             MESA, AZ 85210/(480)464-8484




      \
      Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 17 of 27



THE HOGLE FIRM
1013 S. Stapley Drive
Mesa, AZ 85204

                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                           IN AND FOR THE COUNTY OF MARICOPA

MATTIIEW F GREEN,                                        )
                                                         )        CASE NO: CV2018-096865
                            Plaintiff,                   )
vs.                                                      )        CERTIFICATE OF SERVICE BY
                                                         )        A PRIVATE PROCESS SERVER
                                                         )
ARIZONA BOARD OF REGENTS,
ET AL.,
               Defendants.
                                                         )
                                                         )
                                                         )
                                                                                                   ORIGINAL
                                                        )
         Scott Poissoit, being fully qualified under ARCP 4(e) to serve process within the State of Arizona and having been
so appointed by Maricopa County Superior Court, did receive the following documents:

                         Summons, Complaint, Certificate re: C:;ompulsory Arbitration

          In each instance I personally served a true copy of each document listed above on those named below in the manner,
and at the time and place shown below.




                                                                                                    ,+
       Service was made upon Becky Herbst! Associate General Counsel, by serving Sara Trower,
who was authorized to accept, at 300 E University Dr #335, Tempe AZ 85281, on November 19,
201S at 1:39p.m.                                                        !l (7<:/,.
DATED:       [f-{4-r8                                              ~~~h
                                                                  SCOTI POISSOIT

         I declare under penalty of perjury that the foregoing is true and correct and was executed on this date.

Charge: $ 26.00
                                                                            DIRECT ACCESS LEGAL SERVICES
                                                                            550 W. BASELINE RD., SUITE 102, #200
                                                                            MESA, AZ 85210/(480)464-8484
      Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 18 of 27



THE HOGLE FIRM
1013 S. Stapley Drive
Mesa, AZ 85204

                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                               IN AND FOR THE COUNTY OF MARICOPA

MATTHEW F GREEN,                                         )
                                                         )         CASE NO: CV2018-096865
                            Plaintiff,                   )
vs.                                                      )         CERTIFICATE OF SERVICE BY
                                                         )         A PRIVATE PROCESS SERVER
                                                         )
ARIZONA BOARD OF REGENTS,                                )
ET AL.,
               Defendants.
                                                         )
                                                         )
                                                                                                    ORIGINAL
                                                        )
         Scott Poissoit, being fully qualified under ARCP 4(e) to serve process within the State of Arizona and having been
so appointed by Maricopa County Superior Court, did receive the following documents:

                         Summons, Complain~ Certificate re: Compulsory Arbitration

          In each instance I personally served a true copy of each document listed above on those named below in the manner,
and at the time and place shown below.




                                                                                                      1:
       Service was made upon Craig Allen! Associate Dean of Barrett Honors College, by serving
Sara Trower, who was authorized to accept, at 300 E University Dr #335, Tempe AZ 85281, on
November 19, 2018 at 1:39p.m.                                            !l      >-fC?
DATED:       It --r t( f f6                                         "')l'~~s h.'
                                                                   SCOTT POISSOIT               .

         I ~declare under penalty of perjury that the foregoing is true and correct and was executed on this date.

Charge: $ 26.00
                                                                            DIRECT ACCESS LEGAL SERVICES
                                                                            550 W. BASELINE RD., SUITE 102, #200
                                                                            MESA, AZ 85210/(480)464-8484
      Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 19 of 27



THE HOGLE FIRM
1013 S. Stapley Drive
Mesa, AZ 85204

                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                           IN AND FOR THE COUNTY OF MARICOPA

MATTHEW F GREEN,                                         )
                                                         )        CASE NO: CV2018-096865
                            Plaintiff,                   )
vs.                                                      )        CERTIFICATE OF SERVICE BY
                                                         )        A PRIVATE PROCESS SERVER
                                                         )
ARIZONA BOARD OF REGENTS,                                )
ET AL.,                                                  )
                            Defendants.                  )
                                                         )
                                                                                                  ORIGINAL
         Scott Poissoit, being fully qualified under ARCP 4(e) to serve process within the State of Arizona and having been
so appointed by Maricopa County Superior Court, did receive the following documents:

                         Summons, Complaint, Certificate re:         Compul~ory     Arbitration

          In each instance I personally served a true copy of each document listed above on those named below in the manner,
and at the time and place shown below.

      Service was made upon Melissa Samuelson! Clinical Assistant of WP Carey School of
Accountancy, by serving Sara Trower, who was authorized to accept, at 300 E University Dr #335,
TempeAZ85281,onNovember19'2018atl:39P.m~~,. ~
DATED:        {f -( 41~~5g. __                                                                      l

                                                                  S OTT POISSOIT

         I declare under penalty of perjury that the foregoing is true and correct and was executed on this date.

Charge: $ 26.00
                                                                            DIRECT ACCESS LEGAL SERVICES
                                                                            550 W. BASELINE RD., SUITE 102, #200
                                                                            MESA, AZ 85210/(480)464-8484
          Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 20 of 27
                                                                                                   rs!: r.LER\~
                                                                                      C\-\p-\S DER
                                                                                                 ' v· '-.   oJ   •   DEP
                                                                                    BY
THE HOGLE FIRM                                                                           ]~N~
1013 S. Stapley Drive
                                                                                         a. S\L\j£,RNA\L, F\LEO
Mesa, AZ 85204                                                                        18 NO\} \ G PM Z: \ 9
                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                             IN AND FOR THE COUNTY OF MARICOPA

MATTHEW F GREEN,                                           )
                                                           )        CASE NO: CV2018-096865
                              Plaintiff,                   )
vs.                                                        )        CERTIFICATE OF SERVICE BY
                                                           )        A PRIVATE PROCESS SERVER
                                                           )
ARIZONA BOARD OF REGENTS,                                  )
ET AL.,                                                    )
               Defendants.                                 )
                                                           )
                                                                                           ORlGlNAL
         Scott Poissoit, being fully qualified under ARCP 4(e) to serve process within the State of Arizona and having been
so appointed by Maricopa County Superior Court, did receive the following documents:

                           Summons, Complaint, Certificate re: Compulsory Arbitration

          In each instance I personally served a true copy of each document listed above on those named below in the manner,
and at the time and place shown below.

      Service was made upon A..~ona State University Dean of Students, by serving Gina Tebbe,
  . was authorized to accept, at 1151 S Forest Ave, Tempe~n Nov.ember 15, 2018 at
WhO

3:36p.m.                                                            ~~
DATED:         (L-f.r79                                                          ' ~S~~!
      I                                                             S OTT POISSOIT

           I declare under penalty of perjury that the foregoing is true and correct and was executed on this date.

Charge: $ 39.75 15 x 2.65
          16.00 1 x 16.00
          10.00 doc prep
          65.75 total
                                                                              DIRECT ACCESS LEGAL SERVICES
                                                                              550 W. BASELINE RD., SUITE 102, #200
                                                                              MESA, AZ 85210/(480)464-8484
      Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 21 of 27



THE HOGLE FIRM
1013 S. Stapley Drive
Mesa, AZ 85204

                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                           IN AND FOR THE COUNTY OF MARICOPA

MATTHEW F GREEN,                                         )
                                                         )        CASE NO: CV2018-096865
                            Plaintiff,                   )
vs.                                                      )        CERTIFICATE OF SERVICE BY
                                                         )        APRlVATEPROCESSSERVER
                                                         )
ARIZONA BOARD OF REGENTS,                                )
ET AL.,
               Defendants.
                                                         )
                                                         )                                ORIGINAL
                                                        )
         Rick Schattenberg, being fully qualified under ARCP 4(e) to serve process within the State of Arizona and having
been so appointed by Maricopa County Superior Court, did receive the following documents:

                         Summons, Complaint, Certificate re: Compulsory Arbitration

          In each instance I personally served a true copy of each document listed above on those named below in the manner,
and at the time and place shown below.

       Service was made upon Arizona Board of Regents, by serving Phylis Auemaheimer, who was
authorized to accept, at 2020 N Central Ave, Phoenix AZ 85004, on November 14, 2018 at
11:25a.m.

DATED:      If -(1/-('0
                                                                  RitK SCHATTENBERG

         I declare under penalty of perjury that the foregoing is true and correct and was executed on this date.

Charge: $ 55.65 21 x 2.65
          16.00 1 x 16.00
          10.00 doc prep
          81.65 total
                                                                            DIRECT ACCESS LEGAL SERVICES
                                                                            550 W. BASELINE RD., SUITE 102, #200
                                                                            MESA, AZ 85210/(480)464-8484
      Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 22 of 27



THE HOGLE FIRM
1013 S. Stapley Drive
Mesa, AZ 85204

                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                           IN AND FOR THE COUNTY OF MARICOPA

MATTHEW F GREEN,                                         )
                                                         )        CASE NO: CV2018 ..096865
                            Plaintiff,                   )
vs.                                                      )        CERTIFICATE OF SERVICE BY
                                                         )        A PRlVATE PROCESS SERVER
                                                         )
ARIZONA BOARD OF REGENTS,                                )
ET AL.,                                                  )
               Defendants.                               )
                                                         )
                                                                                    ORIGINAL
         Rick Schattenberg, being fully qualified under ARCP 4(e) to serve process within the State of Arizona and having
been so appointed by Maricopa County Superior Court, did receive the following documents:

                         Summons, Complaint, Certificate re: Compulsory Arbitration

          In each instance I personally served a true copy of each document listed above on those named below in the manner,
and at the time and place shown below.

       Service was made upon Craig Allen! Associate Dean of Barrett llonors College, by serving
Danielle Mariscal, who was authorized to accept, at 411 N Central # 162, Phoenix AZ 85004, on
November 14,2018 at 11:40am.

DATED:       /{-(I(-t'6
                                                                  RiCK SCHATTENBERG

         I declare under penalty of perjury that the foregoing is true and correct and was executed on this date.

Charge: $ 53.00 20 x 2.65
          16.00 1 x 16.00
          10.00 doc prep
          79.00 total
                                                                            DIRECT ACCESS LEGAL SERVICES
                                                                            550 W. BASELINE RD., SUITE 102, #200
                                                                            MESA, AZ 85210/(480)464-8484
Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 23 of 27




                      EXHIBIT F
          Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 24 of 27




 1                                               VERIFICATION
 2

 3         I, Daniel G. Dowd, declare under penalty of perjury that the following is true and correct.
 4         1.     I am a partner in the law firm Cohen Dowd Quigley P.C., and have been admitted to
 5 practice law in the State of Arizona since 1988.            I am one of the attorneys for Defendants the
 6 Arizona Board of Regents, James Rund, O. Tafari Osayande, Becky Herbst, Craig Allen, Melissa

 7 Samuelson, Lisa Hudson, and Michael Mader in connection with the litigation captioned Matthew

 8 Green v. Arizona Board   of Regents et al, which is   currently pending in the Superior Court of Arizona in
 9 Maricopa County, Case No. CV2018-096865 (the "Litigation").               I am competent to testify to the
10 matters contained in this Verification.

11         2.     The pleadings and other documents previously filed in the Litigation and attached as
12 Exhibits B through E to Defendants' Notice of Removal are true and complete copies of all

13 pleadings and other documents filed in the Litigation.

14         EXECUTED this _           day of December, 2018.
15

16

17                                                                  DANIEL G. DOWD
18

19

20

21

22

23

24

25

26

27

28
Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 25 of 27




                      EXHIBIT G
     Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 26 of 27




     COHEN DOWD QUIGLEY
 1   The Camelback Esplanade One
     2425 East Camelback Road, Suite 1100
 2   Phoenix, Arizona 85016
 3   Telephone 602-252-8400
   Daniel G. Dowd (012115)
 4 Email: ddo\'vd@CD(~Lavv.con1
   Rebecca van Doren (019379)
 5 Email: rvandoren@CD(2La\v.com
   Lisa R. Papsin 034075)
 6 Email: lasinCI)(La\v.com
 7
     Attorneys for Defendants

 8                                    ARIZONA SUPERIOR COURT
 9                                     COUNTY OF MARICOPA
10

11   Matthew F. Green, a single man,                      Case No: CV2018-096865

12
                         Plaintiff,                       NOTICE OF FILING NOTICE OF
13                                                        REMOVAL
     vs.
14
15   Arizona Board of Regents, governing body of          (Assigned to the Honorable David
     Arizona State University, an agent of the State of   Palmer)
16   Arizona; Arizona State University Dean Of
     Students; James Rund; O. Tafari Osayande; Beck
17   Herbst; Lisa Hudson; Craig Allen; Melissa
18   Samuelson; Michael Mader; John and Jane Does
     I-V; ABC Companies I-V; and Black and White
19   Corporations and/or Partnerships I -V,
20                      Defendants.
21

22          Defendant the Arizona Board of Regents ("ABOR") gives notice to the Clerk of the
23   Maricopa County Superior Court and to Plaintiff Matthew Green that ABOR is removing
24   this action to the United States District Court for the District of Arizona pursuant to 28
25   U.S.C. §§ 1331, 1441 and 1446, as the Complaint asserts claims arising under federal law. A
26   copy of ABOR's Notice of Removal is attached. The filing of this Notice of Filing Notice
27   of Removal effectuates the removal. See 28 U.S.C. § 1446(d).
28
              Case 2:18-cv-04665-SMB Document 1-3 Filed 12/13/18 Page 27 of 27




          1           DATED this 13th day of December, 2018.
         2                                            COHEN DOWD QUIGLEY
                                                      The Camelback Esplanade One
          3                                           2425 East Camelback Road, Suite 1100
                                                      Phoenix, Arizona 85016
          4
                                                        Attorneys for Defendants
          5
                                                      By:       Is I Rebecca van Doren
          6                                                     Daniel G. Dowd
                                                                Rebecca van Doren
          7                                                     Lisa R. Papsin
          8
          9 The foregoing was electronically
            FILED with the Clerk of Court this
>-       10 13th day of December, 2018 and copy
W
.....I   11 sent via E-filing System to:
<.9
:J       12 The Honorable David Palmer
a
         13 MARICOPA COUNTY SUPERIOR COURT
o           222 East Javelina Avenue #206
S        14 Mesa, Arizona 85210
o
o        15
z
W        16 And a COpy sent via electronic and
I
o        17 U.S. mail this 13th day of December, 2018 to:
U
         18 Dana R. Hogle, Esq.
            J. Thomas Hogle, Esq.
         19 THE HOGLE FIRM
         20 1013 S. Stapley Drive
            Mesa, Arizona 85204
         21 Email: PiTeatn@thehogleflrm.com

         22

         23   lsi Tennifer Wootten
                 :7   ..,




         24

         25

         26

         27

         28
                                                            2
